Citation Nr: 0830066	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

2.  Entitlement to a compensable initial disability rating 
for nephrolithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983 and from March 1984 to December 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In April 2006, the Board remanded these issues for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The average puretone threshold in the left ear is 35 
decibels, with speech discrimination ability of 94 percent, 
and the average puretone threshold in the right ear is 41 
decibels, with speech discrimination ability of 96 percent.

2.  The veteran's nephrolithiasis is manifested by occasional 
attacks of colic without infection or necessity of catheter 
drainage. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

2.  The criteria for a 10 percent initial disability rating, 
but not higher, for nephrolithiasis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, 
Diagnostic Codes 7508, 7509 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking compensable initial disability ratings 
for his service-connected hearing loss and nephrolithiasis.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in February 2007, after its 
initial adjudication of the claims.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in May 2008.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of either of these claims 
would have been different had VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
the Board will address the merits of the claims.  



Legal Criteria

General Provisions

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. §§ 4.85.  

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86 (2007).

Nephrolithiasis

Under Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis, pursuant to Diagnostic Code 7509, except for 
recurrent stone formation requiring one or more of the 
following: diet therapy; drug therapy; or invasive or non-
invasive procedures more than two times a year.  The criteria 
for nephrolithiasis provide for a maximum rating of 30 
percent.  

Diagnostic Code 7509 provides that a 10 percent rating is 
warranted for hydronephrosis if there are occasional attack 
of colic, and where the kidney is not infected and there is 
no requirement of catheter drainage.  A 20 percent rating is 
available where there are frequent attacks of colic, 
requiring catheter drainage.  A 30 percent rating requires 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Severe cases are to be rated as 
renal dysfunction.  

Analysis

Hearing Loss

The veteran is currently assigned a noncompensable rating for 
bilateral hearing loss.  On VA audiological evaluation in 
March 2008, puretone thresholds in decibels (dbs) for the 
four frequencies used for VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dbs)	20	30	55	60	|41 
Left (dbs) 	25	30	35	50	|35 

Speech audiometry results for the March 2008 examination show 
speech recognition ability of 96 percent in the right ear and 
of 94 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level I 
in the right ear and level I in the left ear.  See 38 C.F.R. 
§§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, level I hearing in both ears warrants a 
zero percent rating.

The Board notes that the readings reported by the March 2008 
VA examiner do not meet the requirements noted above for 
exceptional patterns of hearing impairment.  

On VA audiological evaluation in October 2002, puretone 
thresholds in decibels for the four frequencies used for VA 
evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dbs)	25	25	45	60	|39 
Left (dbs) 	20	20	30	45	|29 

Speech audiometry results for the October 2002 examination 
show speech recognition ability of 100 percent in the right 
ear and of 96 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level I in the right ear and level I in the left ear.  See 38 
C.F.R. §§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, level I hearing in both ears warrants a 
zero percent rating.

The readings reported by the October 2002 VA examiner do not 
meet the requirements noted above for exceptional patterns of 
hearing impairment.  

Based on the evidence of record, a compensable rating for 
hearing loss is not warranted.  

The Board acknowledges that the March 2008 examiner described 
the veteran's hearing loss as mild to moderate in the left 
ear and as mild to moderately severe in the right ear.  The 
October 2002 examiner diagnosed mild to moderate hearing loss 
in both ears.  However, use of terminology such as 
"moderately severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
the issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).  Indeed, the rating criteria provide no 
indication that "moderately severe" hearing loss corresponds 
to any particular rating.  The Rating Schedule, which has 
been described above, makes it clear that compensation may be 
awarded only when a veteran's hearing meets specific 
enumerated levels.  In light of the unambiguous measurements 
provided by the March 2008 examiner, his description of the 
veteran's level of hearing impairment as "moderately severe," 
offered as it was without reference to the framework of the 
rating criteria, is not persuasive evidence.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing 
loss.  The veteran has described a difficulty hearing in 
crowds.  There is no reason whatsoever to doubt any of the 
statements offered by the veteran.  However, in establishing 
a disability rating, the Board is constrained by the confines 
of the rating schedule.  See Lendenman, supra.  Indeed, the 
Board's consideration of factors outside of the rating 
criteria provided by the regulations is error as a matter of 
law.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

In sum, for the reasons and bases expressed above, the Board 
has concluded that a compensable initial disability rating 
for hearing loss is not in order.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Nephrolithiasis

The veteran is currently assigned a noncompensable rating for 
nephrolithiasis under 38 C.F.R. § 4.115b, Diagnostic Code 
7508.  

Renal colic is defined as pain produced by thrombosis or 
dissection of the renal artery, renal infarction, intrarenal 
mass lesions, the passage of a stone within the collecting 
system, or thrombosis of the renal vein.  See Dorland's 
Illustrated Medical Dictionary 351 (28th ed. 1994).  

The Board finds initially that the criteria for a 30 percent 
rating under Diagnostic Code 7508 are not met or more nearly 
approximated.  While the veteran apparently does have 
recurrent stone formation, there is no evidence to suggest 
that he requires or utilizes diet therapy or drug therapy, or 
that he has undergone invasive or noninvasive procedures more 
than two times a year.  The veteran does not contend that 
these criteria are met.  The Board's focus thus turns to 
Diagnostic Code 7509.

In essence, a 10 percent rating under Diagnostic Code 7509 
requires occasional pain resulting from the passage of a 
stone.  The evidence clearly shows passage of a stone in 
service in 2001.  That episode was reportedly accompanied by 
pain.  X-rays in July 2001 confirmed the presence of multiple 
calcifications at that time.  On VA examination in October 
2002, the veteran reported no recent symptomatology.  
However, on VA examination in May 2008, the veteran reported 
that he has passed at least two stones per year since his 
initial diagnosis.  His last stone was reportedly passed in 
January 2008.  This was accompanied by right flank pain 
radiating to his groin with some hematuria and nausea.  

The rating schedule does not define "occasional."  However, 
the Board believes that the passage of two stones per year, 
accompanied by pain, is sufficient to justify a 10 percent 
rating.  

The Board has considered whether a rating higher than 10 
percent is in order.  However, based on the veteran's 
description, the attacks are not frequent, and there is no 
indication that he has ever required catheter drainage.  The 
May 2008 examiner reported that there is no history of 
infection or obstruction, and that the veteran does not seek 
medical treatment when he passes a stone, but takes over-the-
counter medication and Gatorade.  Moreover, at the time of 
the examination, the veteran was found to be asymptomatic.  
He had normal renal function and a normal urinalysis.  
Accordingly, the criteria for a rating higher than 10 percent 
are not met or more nearly approximated.  

In conclusion, a 10 percent initial rating for 
nephrolithiasis is in order; however a rating higher than 10 
percent is not warranted.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher or lower than 10 
percent.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 
119.

Other Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  

The record reflects that the veteran has not required 
frequent hospitalizations for his hearing loss or 
nephrolithiasis, and that the manifestations of each 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
veteran's hearing impairment would be to a compensable degree 
of that the average industrial impairment from his 
nephrolithiasis would be in excess of that contemplated by 
the 10 percent rating granted herein.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Entitlement to a compensable initial disability rating for 
bilateral hearing loss disability is denied.

Entitlement to a 10 percent initial disability rating for 
nephrolithiasis is granted throughout the initial rating 
period, subject to the criteria applicable to the payment of 
monetary benefits..



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


